DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 07/13/2021 in response to the Restriction Requirement mailed on 05/14/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-6 and 10-12 are pending.
Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 07/13/2021 is acknowledged.
5.	Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.
	Claims 1-6 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to United Kingdom Application No. 1714765.3, filing date 09/14/2017.  The certified copy has been filed in the present application, filed on 03/12/2020.
Information Disclosure Statement
7.	The IDS filed on 03/12/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
8.	The Drawings filed on 03/12/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020).
11.	Claims 1 and 3 are drawn to a higher eukaryotic cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal; a second nucleic acid sequence encoding a mutant UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase which is insensitive to CMP-Neu5Ac feedback inhibition; and a third exogenous nucleic acid sequence encoding a Fc containing molecule.
12.	With respect to claim 1, Callewaert et al. teach a higher eukaryotic cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc in vivo, without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17]. 
	With respect to claim 3, Callewaert et al. teach a higher eukaryotic cell wherein the eukaryotic cell is deficient in N-acetylglucosaminyl transferase I activity [see p. 16, lines 4-10].	
	However, Callewaert et al. does not teach the higher eukaryotic cell of claim 1 comprising an exogenous nucleic acid sequence encoding a mutant UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase which is insensitive to CMP-Ne5Ac feedback inhibition.
	Ryll teach eukaryotic cells transformed with exogenous nucleic acids encoding proteins involved in the glycosylation of protein, particularly glycoproteins having enhanced sialylation [see Abstract].  Ryll teach introducing into the cell a nucleic acid encoding a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase that has reduced product feedback inhibition for CMP-sialic acid (CMP-Neu5Ac), which results in increased precursor sialic acid pools for production of desired sialylation of glycoproteins in a eukaryotic cell, which in turns improves the overall serum half-life of the glycoprotein [see p. 2 bridging to p. 3].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al. and Ryll to include a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase in the higher eukaryotic cell of Callewaert et al. because Callewaert et al. teach higher eukaryotic cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, without having an altered binding affinity for their respective prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
13.	Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1 and 3 above and further in view of Callewaert et al. (WO 2017/005925 A1; cited on IDS filed on 12/29/2017), hereinafter Callewaert2.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(1).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance 
14.	With respect to claims 2, 4, and 5, Callewaert et al. teach a higher eukaryotic cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous profile without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17; p. 21, bottom].  Callewaert et al. further teach endogenous expression of sialyltransferases in the eukaryotic cell [see p. 20, top].
	However, the combination of Callewaert et al. and Ryll does not teach the higher eukaryotic cell of claim 1, wherein the eukaryotic cell further comprises a nucleic acid sequence encoding a beta-(1,4)-galactosyltransferase, wherein the beta-(1,4)-galactosyltransferase is operably linked to an ER or Golgi localization signal; the higher eukaryotic cell of claim 4, wherein the eukaryotic cell further comprises an exogenous nucleic acid sequence encoding an alpha-2,3-sialyltransferase, wherein the alpha-2,3-sialyltransferase is operably linked to an ER or Golgi localization signal and/or an alpha-2,6-sialyltransferase, wherein the alpha-2,6-
	Callewaert2 teach higher eukaryotic cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficient in UDP-Glc-4-epimerase activity [see Abstract; p. 17; p. 28] that are beneficial for providing homogenous glycosylation on a population of glycoproteins, particularly devoid of N- and O-glycosylation [see p. 4, lines 23-26].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al., Ryll and Callewaert2 to include expression of beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficiency in UDP-Glc-4-epimeras activity in the cell of Callewaert et al. and Ryll because Callewaert et al. and Ryll teach higher eukaryotic cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous glycans without having an altered binding affinity for their respective antigen.  Callewaert2 teach higher eukaryotic cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficient in UDP-Glc-4-epimerase activity that are beneficial for providing homogenous glycosylation on a population of glycoproteins, particularly devoid of N- and O-glycosylation.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Callewaert et al., Ryll and Callewaert2 because Callewaert2 acknowledges that prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
15.	Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1 and 3 above and further in view of Hamilton (US Patent Application Publication 2006/0286637 A1; examiner cited).
16.	With respect to claims 2, 4, and 5, Callewaert et al. teach a higher eukaryotic cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous profile without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17; p. 21, bottom].  Callewaert et al. further teach endogenous expression of sialyltransferases in the eukaryotic cell [see p. 20, top].
	However, the combination of Callewaert et al. and Ryll does not teach the higher eukaryotic cell of claim 1, wherein the eukaryotic cell further comprises a nucleic acid sequence encoding a beta-(1,4)-galactosyltransferase, wherein the beta-(1,4)-galactosyltransferase is 
	Hamilton teach eukaryotic host cells such as insect cells (higher eukaryotes per applicant’s disclosure) that are deficient in CMP-sialic acid biosynthetic pathways for the production of sialylated glycoproteins [see Abstract; paragraph 0040] that are transformed with exogenous nucleic acids encoding a beta-1,4-galactosyltransferase, alpha-2,3- and alpha 2,6-sialyltransferase and UDP-Glc-4-epimerase for producing sialylated glycoproteins that mimic the processing of glycoproteins in mammals with substantially homogeneous glycoprotein populations [see paragraphs 0028, 0204-0207; 0360, 0423].  The host insect cell of Hamilton is interpreted as reading on claim 5 given that a cell deficient in CMP-sialic acid biosynthetic pathway would inherently be deficient in UDP-Glc-4-epimerase as the enzyme is a component of said pathway.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al., Ryll and Callewaert2 to include expression of beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficiency in UDP-Glc-4-epimeras activity in the cell of Callewaert et al. and Ryll because Callewaert et al. and Ryll teach higher eukaryotic cells for producing Fc in vivo, and homogeneous glycans without having an altered binding affinity for their respective antigen.  Hamilton teach insect cells deficient in CMP-sialic biosynthetic pathway that have been engineered to comprise exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,3- and 2,6-sialyltransferase and UDP-Glc-4-epimerase activity that are beneficial for providing homogenous glycosylation on a population of glycoproteins.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Callewaert et al., Ryll and Hamilton because Hamilton acknowledges that insect cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, alpha 2,3- and 2,6-sialyltransferase and UDP-Glc-4-epimerase activity are beneficial for providing homogenous glycosylation on a population of glycoproteins.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
17.	Status of the claims:
	Claims 1-6 and 10-12 are pending.
	Claims 10-12 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-6 are rejected.
	No claims are in condition for an allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656